UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission File No. 001-13499 EQUITY ONE, INC. (Exact name of registrant as specified in its charter) Maryland 52-1794271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 N.E. Miami Gardens Drive N. Miami Beach, Florida (Address of principal executive offices) (Zip Code) (305) 947-1664 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo oN/A x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerx Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable only to Corporate Issuers: As of the close of business on July 20, 2009, 86,325,261 shares of the Company's common stock, par value $0.01 per share, were outstanding. EQUITY ONE, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED JUNE 30, 2009 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets (unaudited) as of June 30, 2009 and December 31, 2008 1 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2009 and 2008 2 Condensed Consolidated Statements of Comprehensive Income (unaudited) for the three and six months endedJune 30, 2009 and 2008 3 Condensed Consolidated Statement of Stockholders' Equity (unaudited) for the six months ended June 30, 2009 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2009 and 2008 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 48 Item 4. Controls and Procedures 49 PART II - OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Submission of Matters to a Vote of Shareholders 50 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements EQUITY ONE, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets
